 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 Cristian D. Cortez,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1: 17-cv-06501 (FB)(RLM)
        -against-

 Foster & Garbus, LLP,

                        Defendant.
 ------------------------------------------------x

 Appearances:
 For the Plaintiff:                                  For the Defendant:
 DAVID M. BARSHAY, ESQ.                              ROBERT L. ARLEO, ESQ.
 100 Garden City Plaza                               380 Lexington Avenue, 17th Floor
 Suite 500                                           New York, New York 10168
 Garden City, New York 11530


BLOCK, Senior District Judge:

       Cristian D. Cortez brings this action against Foster & Garbus, LLP, a debt

collector, seeking damages for violations of the Fair Debt Collection Practices Act

(“the FDCPA”). The defendant moves for summary judgment. For the following

reasons, the defendant’s motion is denied, and the Court enters summary judgment

in favor of the plaintiff on the issue of liability.

                                                I.

       Plaintiff incurred a debt to Discover Bank, which retained the defendant to

collect the debt. The defendant mailed the plaintiff several debt collection notices

                                                1
setting forth reduced-rate settlement offers. The specific notice challenged in the

complaint is dated February 2, 2017. That notice set forth three options for how the

plaintiff could pay off his debt, which at the time totaled $13,457.65. The notice

stated, in part:

       This office has been authorized to advise you that a settlement of the
       above account can be arranged. You are being offered a substantial
       discount off the current balance due. You may choose one of the three
       payment options as follows:

       A. One payment of $5,383.06, which we shall expect by February 24,
          2017.

       B. Two payments of $3,364.42 each, totaling $6,728.84[,] which we
          shall expect by February 24, 2017, and March 24, 2017.

       C. Three payments of $2,691.53 each, totaling $8,074.59, which we
          shall expect by February 24, 2017, March 24, 2017, and April 24,
          2017.

Dkt No. 1, Ex. 1. Though the notice did not explicitly say so, if the plaintiff had

paid those amounts by the specified dates, the debt would not accrue interest or fees.

The notice also did not mention that if the plaintiff did not make a payment by

February 24, 2017, the debt would start accruing interest and/or fees. Subsequent

similar notices reflected higher “balance due” amounts and offering settlements for

higher amounts. The plaintiff filed his complaint on November 8, 2017, claiming

that the February 2, 2017, notice violated the FDCPA because it failed to inform

consumers about the potential interest and/or fees.


                                          2
                                          II.

      Under the FDCPA, “[a] debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.”

15 U.S.C. § 1692e. That includes “the false representation of the character, amount,

or legal status of any debt.” Id. § 1692e(2)(A). The FDCPA is a consumer protection

statute and, therefore, courts must construe it broadly.        Avila v. Riexinger &

Associates, LLC, 817 F.3d 72, 75 (2d Cir. 2016).

      “[I]n considering whether a collection notice violates Section 1692e, [courts]

apply the ‘least sophisticated consumer’ standard,” meaning that they “ask how the

least sophisticated consumer would understand the collection notice.” Id. (quoting

Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993). That means that a collection

notice is misleading if it is “open to more than one reasonable interpretation, at least

one of which is inaccurate.” Avila, 817 F.3d at 75 (quoting Clomon, 988 F.2d at

1319).

      In Avila, the Second Circuit held that “the FDCPA requires debt collectors,

when they notify consumers of their account balance, to disclose that the balance

may increase due to interest and fees,” where applicable. 817 F.3d at 76. There, the

debt collection notice failed to inform consumers that the “current balance” was still

accruing interest daily and incurring late fees. Id. Therefore, when consumers paid

the “current balance,” they likely unknowingly failed to pay the debt in full. Id. The

                                           3
court also noted that a debt collection notice does not violate the FDCPA if it “clearly

states that the holder of the debt will accept payment of the amount set forth in full

satisfaction of the debt if payment is made by a specific date.” Id. at 77. It then

stated:

      a debt collector who is willing to accept a specified amount in full
      satisfaction of the debt if payment is made by a specific date could
      considerably simplify the consumer’s understanding by so stating,
      while advising that the amount due would increase by the accrual of
      additional interest or fees if payment is not received by that date.

Id.

      Shortly after deciding Avila, the Second Circuit stated in Taylor that a debt

collection notice need not inform consumers that their debt is not accruing interest.

Taylor v. Financial Recovery Services, Inc., 886 F.3d 212, 215 (2d Cir. 2018). The

court explained that, while the lack of a warning about interest “was prejudicially

misleading on the facts of Avila, on the facts [in Taylor] it was accurate: prompt

payment of the amounts stated in [the plaintiffs’] notices would have satisfied their

debts.” Id. at 214. Because “the only harm that [the plaintiffs] might suffer by

mistakenly believing that interest or fees are accruing on a debt is being led to think

that there is a financial benefit to making repayment sooner rather than later,” the

failure to notify consumers that their debts were not accruing interest or fees did not

violate the FDCPA. Id.




                                           4
       Here, the defendant’s debt collection notice violated Section 1692e because it

failed to advise consumers that their debt was still accruing interest and/or fees. Like

the debt collection notice in Avila, the notice here fails to warn consumers that they

may fail to pay their debt in full, even if they pay the amount provided in the notice,

if they do not make the payment by the specified date. Though the additional interest

and/or fees do not start accruing again until after a specific date that is several weeks

after the notice is sent and by which the defendant states that it “expect[s]” payment,

the lack of a warning of additional interest still puts the consumer at risk of owing

additional money without clear warning.

       True, consumers would fully satisfy their debt if they pay the amount set forth

in the notice by the date specified therein, which seems to fulfill Avila’s statement

that “a debt collector will not be subject to liability . . . [if the notice] states that the

holder of the debt will accept payment of the amount set forth in full satisfaction of

the debt if payment is made by a specified date.” 817 F.3d at 77. But read in its

entirety, Avila requires more than that. First, Avila explicitly states multiple times

that the defendants’ liability flowed from their failure to disclose that additional fees

and interest would accrue. See 817 F.3d at 74, 76. Second, shortly after Avila states

that debt collectors can avoid liability by informing consumers that payment by a

specific date will satisfy the debt in full, it then undercuts that idea by noting that

such a debt collector could improve consumers’ understanding by also advising that

                                             5
the amount would increase due to fees or interest. See id. at 77. That steps could be

taken to simplify consumers’ understanding demonstrates that the least sophisticated

consumer could be confused without such an explanation. Third, reading Avila to

mean that a debt collector could avoid liability simply by saying that a consumer

could satisfy their debt by paying an amount by a specific date, without needing to

advise the consumers that interest will accrue after the specified date, would violate

the least sophisticated consumer standard—it is possible to interpret that statement

as implying either that interest and/or fees would accrue after that date or that the

balance will stay the same after that date. Accordingly, the defendant violated Avila

by not also advising consumers that interest could continue to accrue.

      In addition, it is debatable whether the collection notice “clearly state[d] that

[the defendant would] accept payment of the amount set forth in full satisfaction of

the debt if payment is made by a specific date.” Avila, 817 F.3d at 77. Though the

notice stated that the consumer may select one of three settlement options, including

one lump sum payment “which [the defendant] shall expect by” the relevant date—

and in fact that one payment would have satisfied the debt in full—the notice does

not state explicitly that the debt will be discharged fully upon receipt of that

payment.1



1
 The Court, however, is hesitant to require debt collectors to state explicitly that
payment will satisfy consumers’ debt in full, as such a requirement would run afoul
                                         6
      The defendant argues that the least sophisticated consumer would be able to

glean that interest and/or fees were still accruing because—looking at the successive

notices together—the total amount owed increased with each monthly notice. That

argument fails because the defendant has cited no case, and the Court has found

none, supporting the proposition that the least sophisticated consumer should be

expected to consider the notices as a group. Further, that reasoning could not apply

to the initial notice that the plaintiff received, as a consumer reading that first notice

would have no way of knowing that subsequent notices would have higher balances.

                                           III.

      For the above reasons, the Court denies the defendant’s motion for summary

judgment. Further, because there are no genuine issues of material fact and the

defendant has had “adequate opportunity to develop and present its case,” Bridgeway

Corp. v. Citibank, 201 F.3d 134, 139 (2d Cir. 2000), the Court sua sponte enters

summary judgment on the issue of liability in favor of the plaintiff.

      IT IS SO ORDERED.


                                         /S/ Frederic Block__________
                                         FREDERIC BLOCK
                                         Senior United States District Judge

June 12, 2019
Brooklyn, New York

of Taylor by requiring them to state that there would be no additional payments
required.
                                        7
